Citation Nr: 0306319	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pituitary adenoma, 
claimed as a brain tumor.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for central nervous 
system damage.

4.  Entitlement to service connection for impotence.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

6.  Whether the decision to deny service connection for a 
left ear condition was clearly and unmistakably erroneous.

(The issues of entitlement to service connection for 
vestibular dysfunction, headaches, major depression, 
dizziness, nausea and vomiting, sweating, fatigue, loss of 
stamina, inability to concentrate and entitlement to 
individual unemployability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1963 to April 1965.  
He had active duty for training from May 1962 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconson, which denied service connection for 
headaches and depression.  Also on appeal is a February 1999 
rating decision which denied as not new and material evidence 
submitted to reopen a claim for service connection for left 
ear hearing loss.  Also on appeal is a January 2000 rating 
decision which denied service connection for vestibular 
dysfunction with vertigo, headaches, dizziness, nausea and 
vomiting, sweating, fatigue, loss of stamina, inability to 
concentrate, pituitary adenoma claimed as a brain tumor, 
diabetes, central nervous system damage, and impotence.  That 
decision also determined that clear and unmistakable error 
was not present in a prior decision to deny service 
connection for a left ear condition, and entitlement was 
denied for individual unemployability.

During the course of this appeal, the veteran's claim was 
transferred to the RO in Reno, Nevada, pursuant to the 
veteran's change of address.

The Board is undertaking additional development on the issues 
of service connection for vestibular dysfunction, headaches, 
major depression, dizziness, nausea and vomiting, sweating, 
fatigue, loss of stamina, and inability to concentrate 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.  The issue of 
entitlement to individual unemployability, being in part 
dependent on an evaluation of the veteran's service-connected 
disabilities, is being deferred pending resolution of all 
remaining service connection issues on appeal.

The veteran is claiming clear and unmistakable error, in part 
due to VA's failure to treat his chronic headaches and 
depression.  Unlike a claim for clear and unmistakable error 
in a rating action by VA, this argument deals with the 
veteran's treatment at a VA facility.  To the extent that the 
veteran may be alleging additional disability due to VA's 
failure to treat, this is more properly considered under the 
provisions of 38 U.S.C.A. § 1151 which applies to 
compensation for additional disability incurred as a result 
of VA treatment.  This claim has not been the subject of a 
rating action and is not properly before the Board at this 
time.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Pituitary adenoma is not shown in service or in the first 
postservice year, and is not shown by competent medical 
evidence to be related to service or any incident of service.

3.  Diabetes is not shown in service or in the first 
postservice year, and is not shown by competent medical 
evidence to be related to service or any incident of service.

4.  Central nervous system damage is not shown in service or 
in the first postservice year, and is not shown by competent 
medical evidence to be related to service or any incident of 
service.

5.  A diagnosis of central nervous system damage is not shown 
by competent medical evidence.

6.  Impotence is not shown in service or in the first 
postservice year, and is not shown by competent medical 
evidence to be related to service or any incident of service.

7.  In a rating decision dated in September 1981, the RO 
denied service connection for left ear hearing loss.  That 
decision was not timely appealed.  

8.  The evidence received subsequent to the RO's final 
September 1981 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is either cumulative nor redundant; and/or is not by itself 
or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

9.  The September 1981 rating decision which denied service 
connection for left ear hearing loss disability was 
reasonably supported by the evidence then of record, and was 
consistent with VA law and regulations then in effect.




CONCLUSIONS OF LAW

1.  Pituitary adenoma was not incurred in service and may not 
be presumed incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Diabetes was not incurred in service and may not be 
presumed incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Central Nervous System damage was not incurred in service 
and may not be presumed incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

4.  Impotence was not incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002).

5.  The September 1981 rating decision that denied service 
connection for left hearing loss disability is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1981).

6.  No new and material evidence has been received since the 
September 1995 final rating decision to reopen the claim for 
service connection for left ear hearing loss disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2002).

7.  The September 1981 rating decision which denied service 
connection for left ear hearing loss disability was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The enlistment examination in May 1962 prior to the veteran's 
first period of active service shows no abnormalities and 
that he was in good physical health.  In June he was treated 
for headaches, and diagnosed with an anxiety reaction.  In 
August, he complained of painful intercourse after getting 
hit in the testicles.  He was diagnosed with prostatitis and 
prescribed an antibiotic.  In October he was treated for 
shoulder pains.  On release from active duty in November he 
was reexamined and found normal on clinical evaluation which 
noted birthmarks as his only abnormality.

Examination of the veteran in April 1963 on induction into 
his second period of active duty again showed no 
abnormalities with the exception of birthmarks.  In July he 
was treated for headaches with dizziness.  The diagnosis was 
tension headaches and deafness in his right ear since 
childhood.  A July Medical Board determined that although he 
had bilateral deafness his job did not require good hearing.  
In December he was treated for gastroenteritis.  In February 
1964 he was treated in a hospital emergency room for simple 
drunkenness.  In May, he experienced headaches and dizziness 
following a vaccination.  On separation examination in 
February 1965 there were no abnormalities on clinical 
examination except for skin problems, now identified as 
moles.  His only defects were myopic astigmatism and 
deafness, secondary to degeneration of the acoustic nerve, 
cause unknown.

Following service, the veteran was provided a VA examination 
in June 1966 pursuant to his claim for hearing loss.  He 
indicated that he had had no treatment since discharge.  With 
the exception of his hearing, there were no abnormalities 
noted.  A urinalysis was negative for albumin and sugar.  The 
diagnosis was defective hearing.  A VA ENT examination was 
also provided to further evaluate his ear complaints.

In 1990, the veteran was evaluated for erectile dysfunction.  
A March 1995 treatment record by E. Meyer, M.D., notes 
impotence as a problem and suggests that it is related to the 
veteran's use of a prescription drug to lower his lipids.  He 
was taken off the drug.  

A September 1998 initial medical evaluation by T. Kidder, 
M.D. notes by history and review of medical records that 
diabetes was discovered in 1990.  

In March 1999, the veteran was given an initial medical 
intake consultation for possible participation in a chronic 
pain management treatment program at Columbia Hospital.  The 
examiner noted the veteran's history, including that he was 
diagnosed with diabetes in 1990.  Currently, the veteran had 
no active complaints with regard to his genitourinary system.

In June 1999 the veteran underwent an electroencephalogram 
(EEG).  The impression was a normal EEG awake and drowsy.

In December 1999, the veteran claimed that he was exposed to 
phosgene gas during service and as a result he had central 
nervous damage, brain tumor and impotence.  The veteran has 
also submitted copies of medical treatises and articles from 
the internet, including one showing that phosgene exposure 
can cause damage to the central nervous system.  None of 
these relate pituitary adenoma, diabetes, central nervous 
system damage or impotence to the veteran's active service.

A July 2000 VA endocrine consultation notes that in 1997, 
following complaints of intermittent erectile dysfunction, 
further evaluation led to an MRI in December 1997 which was 
suggestive of pituitary adenoma.  A repeat examination in 
February 2000 was negative.

II.  Legal Criteria for Establishing Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
diabetes, organic diseases of the nervous system, and certain 
tumors are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Analysis

	A.  VCAA - The Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  VCAA is 
not applicable to claims for clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  The veteran was informed of the provisions of the 
VCAA in a January 2002 letter.  He has been provided adequate 
notice as to the evidence needed to reopen claims and 
establish entitlement to service connection.  The discussions 
in the rating decisions, statement of the case (SOC), 
supplemental statements of the case (SSOC), and letters sent 
to the appellant, including a letter sent to the veteran in 
February 2001, informed him of the information and evidence 
needed to substantiate his claims and complied with the VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the February 
2001 letter.  VA has complied with all notification 
requirements.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  All relevant facts have been properly developed and 
all evidence necessary for equitable resolution of the issues 
on appeal has been obtained.  The RO has obtained all 
relevant records of treatment identified by the veteran, 
including his service medical records, VA medical records, 
records from the Social Security Administration (SSA) and 
private treatment records.  A VA examination has not been 
provided on the service connection issues as the Board has 
determined that the medical evidence is sufficient to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4).  A VA examination 
is not required in relation to a claim to reopen based on new 
and material evidence.  See  38 U.S.C.A. § 5103A(f) (West 
2002).  He has not referenced any unobtained evidence that 
might substantiate his claims or that might be pertinent to 
the bases of the denial of these claims.  There is sufficient 
evidence to decide the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

	B.  Pituitary Adenoma, Diabetes, Central Nervous System 
Damage and Impotence.

As an initial matter, the Board notes that it is not alleged 
nor does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.

The Board finds that service connection is not warranted for 
pituitary adenoma, diabetes, central nervous system damage or 
impotence.  There is no record of treatment for these 
disorders in the service medical records, nor is there any 
evidence of treatment during the first postservice year.  The 
earliest evidence of any of these disorders is many years 
following service.

The postservice records do not show any medical evidence 
linking any of the claimed disorder to the veteran's active 
service.  The veteran was first treated for erectile 
dysfunction in 1990, and a March 1995 treatment record 
relates his impotence to a prescription drug he was taking to 
lower his lipids.  The veteran was initially diagnosed with 
diabetes in 1990, and pituitary adenoma was discovered on an 
MRI in December 1997.  

The veteran is also claiming that he was exposed to phosgene 
gas throughout his service and that this has resulted in his 
developing pituitary adenoma, claimed as a brain tumor, and 
central nervous system damage.  There is no evidence that the 
veteran was exposed to phosgene gas during service.  Further, 
the medical evidence does not show a link between any of his 
disorders and exposure to phosgene gas in service.  

Moreover, with regard to his claim that he has an injury to 
the central nervous system, there is no evidence that the 
veteran has any injury to the central nervous system.  In 
June 1999 the veteran underwent an electroencephalogram (EEG) 
which resulted in a normal impression.  The veteran does not 
have a disability of the central nervous system.

The Board has considered the veteran's statements regarding 
the etiology and diagnosis of his disorders; however, this is 
not competent evidence to show that he has central nervous 
system damage, or that this and his pituitary adenoma, 
diabetes and impotence were incurred in service.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2002).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2) (2002).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the fact that the veteran's own account 
of the etiology of his disabilities was recorded in his 
medical records is not sufficient to support the claim.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The competent medical evidence of record does not show that 
the veteran had pituitary adenoma, diabetes, central nervous 
system damage or impotence during service or in the first 
postservice year.  With regard to the claim of central 
nervous system damage, there is no evidence showing that he 
has any disability of the central nervous system.  In the 
absence of evidence of current disability, there can be no 
valid claim.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

The preponderance of the evidence is against the claim for 
service connection for pituitary adenoma, diabetes, central 
nervous system damage and impotence.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).

	C.  Whether New and Material Evidence has been Submitted 
to Reopen 	the Claim for Left Ear Hearing Loss

The veteran filed a claim for service connection for right 
ear hearing loss in April 1966.  VA examination noted 
defective hearing in the right ear, apparently due to old 
acoustic trauma.  Although tested along with the right ear on 
audiometric examination, there was no diagnosis given 
regarding the left ear.  In August 1966, the RO granted 
service connection for right ear hearing loss noting that the 
separation examination showed deafness secondary to 
degeneration of the acoustic nerve.

In April 1981, the veteran claimed that he now had hearing 
loss in both ears.  He submitted a May 1981 letter from K. 
Monson, M.D., a private physician showing that he was seen in 
February and April 1981 with a history of exposure to 
exceptionally loud noise levels while in the service.  
Audiogram showed a mild hearing loss in the left ear.  The 
examiner felt that the veteran's hearing had been damaged by 
the veteran's history of noise exposure.  On the VA 
audiological evaluation in June 1981, the impression was mild 
sensorineural hearing loss in the left ear consistent with 
acoustic trauma.  

Service connection was denied in a September 1981 decision.  
The RO noted the private medical statement and the diagnosis 
of mild high frequency hearing loss in the left ear, but 
found that because VA audio examination in June 1966 found 
the veteran's hearing to be within normal limits, service 
connection was denied.

The veteran underwent another VA audiological examination in 
May 1994 pursuant to his claim for an increased rating for 
his right ear hearing loss.  The examiner noted the veteran's 
history of exposure to noise in service.  The impression was 
mild to moderate sensorineural hearing loss in the left ear.

In an April 1998 ear disease examination, the examiner noted 
the veteran's history of noise exposure during service, 
noting that at that time he lost his hearing in the right ear 
and the hearing was diminished greatly in the left ear.  On 
audiological examination, the diagnosis was borderline normal 
to mild loss on the left ear which the examiner noted was 
essentially unchanged since the 1994 examination. 

In a November 1998 letter dealing primarily with other 
claims, the veteran referred to his left ear hearing loss.  
The RO interpreted this as a claim to reopen his claim for 
service connection for left ear hearing loss.

In February 1999, the RO sent a letter to the veteran stating 
that he had not sent any new and material evidence sufficient 
to reopen his claim for service connection for left ear 
condition.  The RO referred to the June 1966 VA examination 
which found the veteran's left ear hearing within normal 
limits.  The veteran appealed this determination.

A large quantity of medical evidence, both VA and private, 
has subsequently been added to the veteran's claims file, 
largely dealing with other claims by the veteran, some of 
which are related to his claims of multiple disabilities 
originating from acoustic trauma in service.  The veteran has 
also submitted voluminous copies of medical texts, treatises, 
articles, and research off the Internet.  Although some of 
this evidence refers to the veteran's hearing loss, none of 
this evidence specifically links left ear hearing loss to 
active service.  

Relevant Legal Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in January 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).


Analysis

The Board notes that the September 1981 rating decision, 
which was not appealed, is the last final decision on the 
issue of service connection for left ear hearing loss.  The 
basis for that denial was that there was no evidence of left 
ear hearing loss on VA examination in June 1966, although the 
RO did note that there was high frequency hearing loss of the 
left ear.  In other words, although he currently had left ear 
hearing loss, there was no left ear hearing loss noted in the 
examination shortly after service and therefore no link 
between his current left ear hearing loss and active service.  
The veteran did not appeal this decision and it became final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981).

No new and material evidence had been received.  The 
veteran's contentions that he has left ear hearing loss 
caused by active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1981, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Further, evidence showing that the veteran has a diagnosis of 
left ear hearing loss many years after service are 
cumulative.  There was medical evidence before the RO in 1981 
showing that the veteran had a left ear hearing loss.

Additionally, none of the medical evidence submitted relates 
the veteran's post-service left ear hearing loss to his 
military service.  The only evidence submitted which relates 
hearing loss to service is based entirely on the veteran's 
history.  Accordingly, the Board finds that the evidence 
received subsequent to September 1991 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for left ear hearing loss disability.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 3.156(a) (2002).

D.  The Claim of Clear and Unmistakable Error in the 
RO's September 1981 Decision to Deny Service Connection 
for Left Ear Hearing Loss.

Legal Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has propounded the 
following three-part test to determine whether clear and 
unmistakable error (CUE) is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (2002).  
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked, 
as in a claim for CUE, the presumption is even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

Analysis

As an initial matter, the Board notes that the regulatory 
provisions extant in 1981 with respect to establishing 
service connection for a particular disability, were 
essentially the same as they are today.  Compare 38 C.F.R. 
§ 3.303 (1981), with with 38 C.F.R. 3.303 (2002).  That is to 
say that, in order to establish service connection for a 
particular disability, there must be evidence that 
establishes that such disability either began in or was 
aggravated by service.  

The veteran is essentially claiming that the denial of 
service connection for left ear hearing loss was clear and 
unmistakable error.  As noted above, the veteran was denied 
service connection for left ear hearing loss in a September 
1981 decision. Specifically, the veteran claims that the RO 
committed clear and unmistakable error by providing its own 
medical opinions absent medical expert assessments.  

Prior to the passage of the Veterans' Judicial Review Act 
(VJRA), Pub. L. No. 100-687, 102 Stat. 4105 (1988), the RO 
was not required to include a comprehensive statement of the 
reasons or bases for a decision, as it must now provide.  See 
Department of Veterans Health-Care Personnel Act, Pub. L. No. 
102-40, § 402(b)(1), 105 Stat. 238 (1991) (codified at 38 
U.S.C. § 5104(b)); see generally Crippen v. Brown, 9 Vet. 
App. 412, 420-21 (1996).  However, a review of the September 
1981 rating decision shows that the RO considered both the 
results of VA examinations and the private medical evidence 
submitted in support of his claim.  This is clearly 
referenced in the rating decision.  There is no evidence that 
either the law or the evidence was incorrectly applied.  The 
veteran's arguments are less a claim that the law was 
incorrectly applied, and more a disagreement with the facts 
documented by the medical evidence, both VA and private.  
These contentions do not provide a valid basis for a CUE 
claim, since they do not allege that the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  As the Court has held, 
however, "simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, 6 Vet. App. at 44. 

Furthermore, even if the Board were to review the facts known 
at the time of the 1981 decision, we would be compelled to 
observe that the general statement by the private physician 
in May 1981 noting the veteran's hearing loss, history of 
private exposure, and stating that his hearing had been 
damaged by this noise exposure would be insufficient to show 
that left ear hearing loss had its onset during active 
service where left ear hearing loss was not first shown until 
many years following service.

The Board concludes that the September 1981 rating decision 
was a permissible and appropriate exercise of judgment and 
the RO's findings were not totally without any support in the 
evidence on file at that time.  The veteran has not presented 
evidence of error of either fact or law which, when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Under the relevant and controlling case law cited above, the 
appellant's allegations are therefore insufficient to give 
rise to a valid claim of clear and unmistakable error.  Fugo, 
at 43-44.  Accordingly, the September 1981 rating decision 
was not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(a).


ORDER

Service connection for pituitary adenoma is denied.

Service connection for diabetes is denied.

Service connection for central nervous system damage is 
denied.

Service connection for impotence is denied.

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for left ear 
hearing loss has been submitted.

The September 1981 decision which denied service connection 
for left ear hearing loss was not clearly and unmistakable 
erroneous.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

